DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al (JP 2015/173344).
Regarding Claim 1, Watanabe et al teach an individual identification system (object recognition apparatus 100; Fig 1 and ¶ [0016]-[0019]) comprising: a storing unit (storage unit 105; Fig 1 and ¶ [0016]) configured to have an image capture parameter (template code of the recognition target object; Fig 1 and ¶ [0018]-[0019]) stored therein in association with data characterizing a surface of a reference object (storage unit 105 stores template code of a recognition target object, including the object surface, based upon the illumination direction created from the code generation unit 104; Fig 1 and ¶ ¶[0018]-[0019], [0093]); an acquiring unit (control unit 103; Fig 1 and ¶ [0017]) configured to, when data characterizing a surface of an object to be matched is input, calculate an approximation degree between the input data and each data stored in the storing unit (the control unit 103 sends information to the code generation unit 104 including light information of the N light sources 102, based upon the irradiation (light source) direction (light angle degree) and object surface information followed by the code matching unit 106 that compares template data to reference data and determines the degree of difference between the data sets; Fig 1 and ¶ [0018]-[0019], [0049], [0093]), and acquire the image capture parameter applied to the object to be matched from the storing unit based on the calculated approximation degree (the control unit 103 controls the light source identification information to send a control signal to the camera 101 to control the light sources 102 including the light source direction and the object surface information and the code matching unit 106 compares template data to reference data and determines the degree of difference between the data sets; Fig 1 and ¶ [0018], [0049], [0093]); a condition setting unit (code generation unit 104; Fig 1 and ¶ [0018]) configured to set an image capture condition determined by the acquired image capture parameter (the code generation unit 104 generates code from image data including conditions for the light source direction; Fig 1 and ¶ [0018]); an image capturing unit (camera 101; Fig 1 and ¶[0017]) configured to acquire an image of the surface of the object to be matched under the set image capture condition (the camera 101 captures an image of the recognition target object, including the object surface, with the light sources 102, including light source direction, set by the control unit 103; Fig 1 and ¶[0017]-[0018], [0093]); an extracting unit (code generation unit 104; Fig 1 and ¶ [0018]) configured to extract a feature value from the acquired image (the code generation unit 104 generates code from image data (both template and input data); Fig 1 and ¶ [0018]); and a matching unit (code matching unit 106; Fig 1 and ¶ [0016]) configured to match the extracted feature value against a registered feature value (the code matching unit 106 reads the template code stored in the template storage unit 105 and performs matching with the code of the template image to the reference image (the newly acquired image data); Fig 1 and ¶ [0019]).  
Regarding Claim 2, Watanabe et al teach the individual identification system according to Claim 1 (as described above), wherein: the storing unit (storage unit 105; Fig 1 and ¶ [0016]) is configured to further have an image processing parameter stored therein in association with the data characterizing the surface of the reference object (light source identification information for comparing template image data to reference image data including the illumination data with respect to the object surface; Fig 1 and ¶ [0018], [0093]); the acquiring unit (control unit 103; Fig 1 and ¶ [0017]) is further configured to acquire the image processing parameter applied to the object to be matched from the storing unit based on the calculated approximation degree (the control unit 103 sends information to the code generation unit 104 including light information of the N light sources 102, such as irradiation (light source) direction (degree) for template data, which is stored in storage unit 105 before the code matching unit 106 will compare template data to reference data and determines the degree of difference between the data sets; Fig 1 and ¶ [0018], [0049]); the condition setting unit (code generation unit 104; Fig 1 and ¶ [0018]) is further configured to set an image processing condition determined by the acquired image processing parameter (the code generation unit 104 generates code from image data including conditions for the light source direction; Fig 1 and ¶ [0018]); and the extracting unit (code generation unit 104; Fig 1 and ¶ [0018]) is configured to, under the set image processing condition, perform image processing on the image (the code generation unit 104 associates (performs image processing) light source identification data of all light sources 102 according to light direction (degree) in generating the image data; Fig 1 and ¶ [0018]) and extract a feature value from the image (the code generation unit 104 generates code from image data (both template and reference data); Fig 1 and ¶ [0018]).  
Regarding Claim 3, Watanabe et al teach the individual identification system according to Claim 2 (as described above), wherein: the extracting unit (code generation unit 104; Fig 1 and ¶ [0018]) is configured to, in the image processing (the code generation unit 104 associates (performs image processing) light source identification data of all light sources 102 in generating the image data; Fig 1 and ¶ [0018]), perform preprocessing on the image and a feature extraction process on the image after the preprocessing (the code generation unit 104 generates binary mask information (performs preprocessing) on an object to validate the reference image data to the template image data and associates (performs image processing) light source identification of all light sources 102 according to light direction (degree) in generating the image data; Fig 1 and ¶ [0018], [0097]); and the image processing parameter (light source identification information for comparing template image data to input image data; Fig 1 and ¶ [0018]) includes at least one parameter of one or more parameters used in the preprocessing and one or more parameters used in the feature extraction process (light source identification information for comparing template image data to reference image data can include mask information to validate pixel data (preprocessing) and light source direction (degree) data (feature extraction process); Fig 1 and ¶ [0018], [0097], [0111]).  
Regarding Claim 4, Watanabe et al teach the individual identification system according to Claim 1 (as described above), wherein the image capture parameter (light source identification information; Fig 1 and ¶ [0018]) includes at least one parameter of a parameter representing an illumination angle that is an angle at which an illumination light enters the surface of the object to be matched and a parameter representing image resolution of the image (light source identification information (parameter) includes the light direction (degree) of all light sources 102 to generate the image data, which is stored as template data and reference data used for matching by the code matching unit 106; Fig 1 and ¶ [0018]-[0019]).  
Regarding Claim 5, Watanabe et al teach the individual identification system according to Claim 1 (as described above), wherein the data characterizing the surface includes at least one of data representing a type of a material of the surface, data representing a degree of roughness of the surface, and data representing a shape of the surface (the code generation unit 104 generates code from image data (both template and reference data), including the illumination data with respect to the object physical shape and surface with the code matching unit 106 that compares template data to reference data and determines the degree of difference between the data sets; Figs 1, and ¶ [0018], [0029], [0049], [0093]).  

Regarding Claim 9, Watanabe et al teach a non-transitory computer-readable recording medium having a program recorded therein, the program comprising instructions to cause a computer (the object recognition apparatus 100 is understood to contain instructions in a computer to perform object recognition; Fig 1 and ¶ [0018], [0063]) to function as: an acquiring unit (control unit 103; Fig 1 and ¶ [0017]) configured to, when data characterizing a surface of an object to be matched is input, calculate an approximation degree between the input data and each data stored in the storing unit (the control unit 103 sends information to the code generation unit 104 including light information of the N light sources 102, based upon the irradiation (light source) direction (degree) and object surface information to compare template data to reference data; Fig 1 and ¶ [0018]-[0019], [0093]), and acquire the image capture parameter applied to the object to be matched from the storing unit based on the calculated approximation degree (the control unit 103 sends information to the code generation unit 104 including light information of the N light sources 102, based upon the irradiation (light source) direction (light angle degree) and object surface information followed by the code matching unit 106 that compares template data to reference data and determines the degree of difference between the data sets; Fig 1 and ¶ [0018]-[0019], [0049], [0093]), a condition setting unit (code generation unit 104; Fig 1 and ¶ [0018]) configured to set an image capture condition determined by the acquired image capture parameter (the code generation unit 104 generates code from image data including conditions for the light source direction; Fig 1 and ¶ [0018]); an image capturing unit (camera 101; Fig 1 and ¶[0017]) configured to acquire an image of the surface of the object to be matched under the set image capture condition (the camera 101 captures an image of the recognition target object, including the object surface, with the light sources 102, including light source direction, set by the control unit 103; Fig 1 and ¶[0017]-[0018], [0093]); an extracting unit (code generation unit 104; Fig 1 and ¶ [0018]) configured to extract a feature value from the acquired image (the code generation unit 104 generates code from image data (both template and input data); Fig 1 and ¶ [0018]); and a matching unit (code matching unit 106; Fig 1 and ¶ [0016]) configured to match the extracted feature value against a registered feature value (the code matching unit 106 reads the template code stored in the template storage unit 105 and performs matching with the code of the template image to the reference image (the newly acquired image data); Fig 1 and ¶ [0019]).  

Regarding Claim 10, Watanabe et al teach an individual identification method (method of using the object recognition apparatus 100; Fig 1 and ¶ [0016]-[0019]) comprising: when data characterizing a surface of an object to be matched is input, calculating an approximation degree between each data stored in a storing unit configured to have an image capture parameter stored therein in association with data characterizing a surface of a reference object and the input data (the code matching unit 106 reads the image template data stored in the storage unit 105 and performs matching with the code of the reference image data generated by the code generation unit 104 to match the surface of an object between the template and reference data and determine the degree of difference between the data sets; Fig 1 and ¶ [0018]-[0019], [0049], [0093]), and acquiring the image capture parameter applied to the object to be matched from the storing unit based on the calculated approximation degree (the control unit 103 sends information to the code generation unit 104 including light information of the N light sources 102, such as irradiation (light source) direction (degree) for template data, which is stored in storage unit 105 before the code matching unit 106 will compare template data to reference data and determine the degree of difference between the data sets; Fig 1 and ¶ [0018], [0049]); setting an image capture condition determined by the acquired image capture parameter (the code generation unit 104 generates code from image data including conditions for the light source direction; Fig 1 and ¶ [0018]); and the extracting unit (code generation unit 104; Fig 1 and ¶ [0018]) acquiring an image of the surface of the object to be matched under the set image capture condition  (the code generation unit 104 receives reference image data from the camera 101 representing the surface of the object to be matched against the template image data with the controlled light source environment; Fig 1 and ¶ [0018]-[0019], [0093]); extracting a feature value from the acquired image (the code generation unit 104 generates code from image data (both template and reference data); Fig 1 and ¶ [0018]); and matching the extracted feature value against a registered feature value (the code matching unit 106 reads the template code stored in the template storage unit 105 and performs matching with the code of the template image to the reference image (the newly acquired image data); Fig 1 and ¶ [0019]).  
Regarding Claim 11, Watanabe et al teach the individual identification method according to Claim 10 (as described above), wherein: the storing unit (storage unit 105; Fig 1 and ¶ [0016]) is configured to further have an image processing parameter stored therein in association with the data characterizing the surface of the reference object (light source identification information for comparing template image data to reference image data including the illumination data with respect to the object surface; Fig 1 and ¶ [0018], [0093]); in the acquisition, the image processing parameter applied to the object to be matched is further acquired from the storing unit based on the calculated approximation degree (the control unit 103 sends information to the code generation unit 104 including light information of the N light sources 102, such as irradiation (light source) direction (degree) for template data, which is stored in storage unit 105 before the code matching unit 106 will compare template data to reference data and determine the degree of difference between the data sets; Fig 1 and ¶ [0018], [0049]); in the setting, an image processing condition determined by the acquired image processing parameter is further set (the code generation unit 104 generates code from image data including conditions for the light source direction; Fig 1 and ¶ [0018]); and in the extraction, under the set image processing condition, image processing is performed on the image (the code generation unit 104 associates (performs image processing) light source identification data of all light sources 102 according to light direction (degree) in generating the image data; Fig 1 and ¶ [0018]) and a feature value is extracted from the image (the code generation unit 104 generates code from image data (both template and reference data); Fig 1 and ¶ [0018]).  
Regarding Claim 12, Watanabe et al teach the individual identification method according to Claim 11 (as described above), wherein: in the image processing (the code generation unit 104 associates (performs image processing) light source identification data of all light sources 102 in generating the image data; Fig 1 and ¶ [0018]), preprocessing on the image and a feature extraction process on the image after the preprocessing are performed (the code generation unit 104 generates binary mask information (performs preprocessing) on an object to validate the reference image data to the template image data and associates (performs image processing) light source identification of all light sources 102 according to light direction (degree) in generating the image data; Fig 1 and ¶ [0018], [0097]); and the image processing parameter (light source identification information for comparing template image data to input image data; Fig 1 and ¶ [0018]) includes at least one parameter of one or more parameters used in the preprocessing and one or more parameters used in the feature extraction process (light source identification information for comparing template image data to reference image data can include mask information to validate pixel data (preprocessing) and light source direction (degree) data (feature extraction process); Fig 1 and ¶ [0018], [0097], [0111]).  
Regarding Claim 13, Watanabe et al teach the individual identification method according to Claim 10 (as described above), wherein the image capture parameter (the code generation unit 104 generates code from image data including conditions for the light source direction; Fig 1 and ¶ [0018]) includes at least one parameter of a parameter representing an illumination angle that is an angle at which an illumination light enters the surface of the object to be matched and a parameter representing image resolution of the image (light source identification information for comparing template image data to reference image data can include light source direction (degree) data; Fig 1 and ¶ [0018], [0097], [0111]).  
Regarding Claim 14, Watanabe et al teach the individual identification method according to Claim 10 (as described above), wherein the data characterizing the surface includes at least one of data representing a type of a material of the surface, data representing a degree of roughness of the surface, and data representing a shape of the surface (the code generation unit 104 generates code from image data (both template and reference data), including the illumination data with respect to the object physical shape and surface; Figs 1, and ¶ [0018], [0029], [0093]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (JP 2015/173344) in view of Ross et al (US 2014/0140570).
Regarding Claim 6, Watanabe et al teach an individual identification system (object recognition apparatus 100; Fig 1 and ¶ [0016]-[0019]) according to Claim 1 (as described above). 
Watanabe et al does not teach a feature value pair generating unit configured to: have a feature value input therein, the feature value being extracted from each of a plurality of images obtained by capturing images of respective surfaces of a plurality of types of reference objects a plurality of times with a value of the image capture parameter as a certain candidate value; generate a feature value pair as a first feature value pair for each of the plurality of types of reference objects, the first feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of identical type of reference objects; and generate a feature value pair as a second feature value pair for each of all combinations of the plurality of types of reference objects, the second feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of mutually different types of reference objects; and a parameter determining unit configured to generate a first distribution that is a distribution of matching scores of the plurality of first feature value pairs, generate a second distribution that is a distribution of matching scores of the second feature value pairs, and determine whether or not to adopt the candidate value based on a separation degree between the first distribution and the second distribution.
Ross is analogous art relevant to the technological problem addressed in this application and teaches a feature value pair generating unit (HHI 104 and/or computer 118 processes image data 140 for object 114 feature analysis; Fig 1 and ¶ [0038]-[0042]) configured to: have a feature value input therein, the feature value being extracted from each of a plurality of images obtained by capturing images of respective surfaces of a plurality of types of reference objects a plurality of times with a value of the image capture parameter as a certain candidate value (images 402, 502 are taken of object 114 and the object is authenticated by matching first feature vector 134 and second feature vector 144 based on a match confidence level [0039]-[0041]); generate a feature value pair as a first feature value pair for each of the plurality of types of reference objects (object features are according to a variety of associations, such as a serial number, assignment to a person, description, color, pattern, condition, age, wear, and are used for determining a match within a plurality of regions between the images; ¶ [0039]-[0041], [0045]), the first feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of identical type of reference objects (feature matching is performed for multiple features (including a first feature vector 134) from multiple corresponding images of the object, (also described for the object as a coin 374 with a first feature wear marks 376); Fig 3 and ¶ [0040]-[0042], [0050]); and generate a feature value pair as a second feature value pair for each of all combinations of the plurality of types of reference objects, the second feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of mutually different types of reference objects (feature matching is performed for multiple features (including a second feature vector 144) from multiple corresponding images of the object, (also described for the object as a coin 374 with a second feature crystal pattern 378); Fig 3 and ¶ [0040]-[0042], [0050]); and a parameter determining unit (HHI 104 and/or computer 118 processes image data 140 for object 114 feature analysis; Fig 1 and ¶ [0038]-[0042]) configured to generate a first distribution that is a distribution of matching scores of the plurality of first feature value pairs (a first probability is calculated that a first set of features are a match between the original image and the updated image; ¶ [0059]), generate a second distribution that is a distribution of matching scores of the second feature value pairs (a second probability is calculated that a second set of features are a match between the original image and the updated image; ¶ [0059]), and determine whether or not to adopt the candidate value based on a separation degree between the first distribution and the second distribution (the overall probability is calculated by multiplying all probabilities to determine if the match has high probability or a mismatch is sufficiently low probability (separation degree differences are low); ¶ [0059]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Watanabe et al with Ross et al including a feature value pair generating unit configured to: have a feature value input therein, the feature value being extracted from each of a plurality of images obtained by capturing images of respective surfaces of a plurality of types of reference objects a plurality of times with a value of the image capture parameter as a certain candidate value; generate a feature value pair as a first feature value pair for each of the plurality of types of reference objects, the first feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of identical type of reference objects; and generate a feature value pair as a second feature value pair for each of all combinations of the plurality of types of reference objects, the second feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of mutually different types of reference objects; and a parameter determining unit configured to generate a first distribution that is a distribution of matching scores of the plurality of first feature value pairs, generate a second distribution that is a distribution of matching scores of the second feature value pairs, and determine whether or not to adopt the candidate value based on a separation degree between the first distribution and the second distribution. By using multiple object features in determining if an object is a match from an older image to a current image, the authenticity of identifying the object in increased, thereby improving the accuracy of object recognition analysis, as recognized by Ross et al (¶ [0040]).

Regarding Claim 15, Watanabe et al teach an individual identification method (method of using the object recognition apparatus 100; Fig 1 and ¶ [0016]-[0019]) according to Claim 10 (as described above). 
Watanabe et al does not teach inputting a feature value extracted from each of a plurality of images obtained by capturing images of respective surfaces of a plurality of types of reference objects a plurality of times with a value of the image capture parameter as a certain candidate value; generating a feature value pair as a first feature value pair for each of the plurality of types of reference objects, the first feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of identical type of reference objects; and generating a feature value pair as a second feature value pair for each of all combinations of the plurality of types of reference objects, the second feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of mutually different types of reference objects; and generating a first distribution that is a distribution of matching scores of the plurality of first feature value pairs, generating a second distribution that is a distribution of matching scores of the second feature value pairs, and determining whether or not to adopt the candidate value based on a separation degree between the first distribution and the second distribution.  
Ross is analogous art relevant to the technological problem addressed in this application and teaches inputting a feature value extracted from each of a plurality of images obtained by capturing images of respective surfaces of a plurality of types of reference objects a plurality of times with a value of the image capture parameter as a certain candidate value (images 402, 502 are taken of object 114 and the object is authenticated by matching first feature vector 134 and second feature vector 144 based on a match confidence level [0039]-[0041]); generating a feature value pair as a first feature value pair for each of the plurality of types of reference objects (object features are according to a variety of associations, such as a serial number, assignment to a person, description, color, pattern, condition, age, wear, and are used for determining a match within a plurality of regions between the images; ¶ [0039]-[0041], [0045]), the first feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of identical type of reference objects (feature matching is performed for multiple features (including a first feature vector 134) from multiple corresponding images of the object, (also described for the object as a coin 374 with a first feature wear marks 376); Fig 3 and ¶ [0040]-[0042], [0050]); and generating a feature value pair as a second feature value pair for each of all combinations of the plurality of types of reference objects, the second feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of mutually different types of reference objects (feature matching is performed for multiple features (including a second feature vector 144) from multiple corresponding images of the object, (also described for the object as a coin 374 with a second feature crystal pattern 378); Fig 3 and ¶ [0040]-[0042], [0050]); and generating a first distribution that is a distribution of matching scores of the plurality of first feature value pairs (a first probability is calculated that a first set of features are a match between the original image and the updated image; ¶ [0059]), generating a second distribution that is a distribution of matching scores of the second feature value pairs (a second probability is calculated that a second set of features are a match between the original image and the updated image; ¶ [0059]), and determining whether or not to adopt the candidate value based on a separation degree between the first distribution and the second distribution (the overall probability is calculated by multiplying all probabilities to determine if the match has high probability or a mismatch is sufficiently low probability (separation degree differences are low); ¶ [0059]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Watanabe et al with Ross et al including inputting a feature value extracted from each of a plurality of images obtained by capturing images of respective surfaces of a plurality of types of reference objects a plurality of times with a value of the image capture parameter as a certain candidate value; generating a feature value pair as a first feature value pair for each of the plurality of types of reference objects, the first feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of identical type of reference objects; and generating a feature value pair as a second feature value pair for each of all combinations of the plurality of types of reference objects, the second feature value pair being a pair in which two feature values forming the pair are extracted from a plurality of images of mutually different types of reference objects; and generating a first distribution that is a distribution of matching scores of the plurality of first feature value pairs, generating a second distribution that is a distribution of matching scores of the second feature value pairs, and determining whether or not to adopt the candidate value based on a separation degree between the first distribution and the second distribution. By using multiple object features in determining if an object is a match from an older image to a current image, the authenticity of identifying the object in increased, thereby improving the accuracy of object recognition analysis, as recognized by Ross et al (¶ [0040]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Withrow et al (US 2017/0322823) teaches an object authentication system and method including analysis of a plurality of features identified in the object and matching algorithm.
	Ross et al (US 2018/0144211) teaches an object identification system and method using a securing database for reference data to compare to the image data in determining the authenticity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667